Title: From George Washington to William Triplett, 25 September 1786
From: Washington, George
To: Triplett, William



Sir,
Mount Vernon 25th Septr 1786.

If Mr Lund Washington has not misconceived the conversation which passed between you & me the day you lay ill in bed; or if you understood the matter in the same light he seems to have done, I find there is another mistake between us respecting Mrs French’s land, which it behooves me to clear up as soon as possible.
He thinks you asked me if I meant to take the Land for the term of robinson’s lease; and that I answered yes. If such a question, & such an answer passed, we must some how or other have been at cross purposes; for clear & evident it might be, even to yourself, that I could have no intention of being concerned with the land at all, unless it was for Mrs French’s life. You may well recollect Sir, that I declared this in explicit terms in the conversation I had with you at my own house, & assigned reasons for it to you—namely—that if I got this and Mr Manley’s Land, it was my intention to blend them & my other plantations together, & to form entire new ones out of the whole; that I meant to go into an entire new course of cropping, & would lay off my fields accordingly in a permanent & lasting form by Ditches & Hedges; & that it was for this reason I was desireous of knowing this fall (before I went into such arrangement & expence) whether I had any chance of getting these places or not, because it might be too late afterwards to make any change in my plan. With this object in view, I must have been insane to have taken the plantation for the remainder of Robinson’s lease only; first, because it is uncertain whether I could get possession of the land

or not, never having exchanged a word with Robinson on the subject, nor never intending to do it unless I had got the place to myself entirely; and, secondly, if I did, because I should not probably be able to compleat the plan of enclosures by the time the Lease would expire. What situation should I be in then? A new bargain under every disadvantage to make, or go back to my former grounds?
In the latter case all my labour & expence would have been thrown away & my whole plan defeated. In the former (that is supposing Robinson could not be got off by fair means, and Mr Lee is of opinion, which opinion I had in my pocket at the time I call’d upon you in expectation of meeting Mrs French that without a regular demand of rent & reentry, which might be a tedious & expensive process in Courts, the Lease cannot be set aside)—under these circumstances I say, I should have made myself liable for the payment of Robinson’s rent, without deriving a single advantage. Will any body think this reasonable; or suppose that whilst I retain my senses, I would do it?
As I do not recollect that in the course of my life I ever forfeited my word, or broke a promise made to any one, I have been thus particular to evince (if you understand the matter in the same light that Lund Washington did) that I was not attending to, or did not understand the question.
I am sorry any mistake has happened, & to convince you & Mrs French that through the whole of this business, I meant to act upon fair, open & honorable grounds, I will, as mistakes have taken place, & as there is a difference of opinion respecting the annual value of the Lands & negroes, leave it to any person of her own choosing (Major Little if she pleases) to say, whether the rent after the expiration of Robinson’s lease shall be £136 or £150 pr ann: if he thinks one too much & the other too little, any sum between. Mrs French has declared that she neither wanted, nor would take more than the intrinsic worth of the place. I on the word of a man of honor declare that I do not desire it for a farthing less than the value; for to make money by it was never my object; but we differ in our sentiments of this. Is there any mode then so fair, as for an impartial person to see the place, and to hear what Mrs French, or you in her behalf & myself will say on the subject, & then to decide according to his best judgment from the facts? And can there be anything more

favourable to her wishes than to have this determined by her friend in whom she places, I presume, implicit confidence? I never exchanged a word directly nor indirectly with Major Little on the subject; but believing him to be a gentleman who will decide according to the dictates of his judgment, I am not afraid to entrust the matter to him, notwithstanding the family connexion between him & Mrs French. In a word, I am so conscious of the rectitude of my intentions in the whole of this business, that it is a matter of the most perfect indifference to me, to whom it is left; and tho’ it may be supposed I have some sinister views in saying it, yet without the gift of prophecy, I will venture to pronounce, that if Mrs French misses me as a Tenant, she will repent, long before Robinson’s Lease expires, for having done so: for I can assure her from an experience of more than twenty five years that there is a very wide difference between getting Tenants & getting rents. She may get a dozen of the first (& I have not the smallest doubt but she may); but if there is one among them who (having no other dependence than the produce of the Plantation) who will pay her the latter without hard working & pinching her negroes, & a great deal of trouble & vexation to her, I shall be more mistaken than I ever was in any thing of the kind in my life.
This may not appear so to her at first view; because it is but too common to compare things without attending enough to the circumstances of them. I have no doubt but that Mrs French thinks it very strange that I should receive £120 a year rent from Mr Dulany, & scruple to give her £150 for rather more land, and twenty odd negroes: but has she considered that the one is accompanied by no charge except the land tax, & the other with many & heavy ones? And do not every body who have Meadows, & have ever made an estimate of their value, know that an acre of tolerable good grass will pay all the expences of cutting, curing & stacking, & will put at least 40/ in the owner’s pocket annually? What then has Mr Dulany to do more than to keep up his fences to pay the rent? By his Advertisement of pasturage for Horses at 3/ pr week he has  acres. Suppose it  only the Meadow alone without a single hand, will yield him at least  pr ann. Is there a single acre of land on Mrs French’s plantation, from which, (besides cropping, so precarious) this is

to be expected? Is there a single acre which can be converted into meadow? Is not the Land much worn, greatly exhausted & gullied in many places? None can deny it. But why need I enumerate or dwell on these things? Have I not put the matter upon as fair a footing as a man possibly can do? If Mrs French wants no more than the value, as she has declared, what objection can she have to Majr Little’s saying what that value is? If this proposition is acceded to the sooner it is communicated to me the better. I have never yet opened my mouth to Robinson on the subject of his Lease, nor never intended to do it unless I had got the Plantation for Mrs French’s life. When I sent the papers to Mr Lee to draw the writings, I asked his opinion of the lease which he gave, to the effect already mentioned.
It was for my private satisfaction I asked it, for as I told you before & now repeat, I never had an intention to get him off otherwise than by fair means, this year or any other. This year will convince him, or I am mistaken, that his inevitable ruin (if he has any thing to loose) will follow his holding it another year, if it is not the case already. With esteem, I am Sir &c.

G: Washington

